DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/6/2021; 11/1/2021; 8/17/2021; 6/16/2020; 6/25/2019; 6/13/2018; 6/20/2018 were considered by the examiner.
Drawings
The drawings received on 4/3/2018 have been accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. [US 2010/0235686].
Claim 1, Sato et al. discloses a method of scanning tensor data stored in a memory (accessing data in RAM, par. 0021; tracing data par. 0026], the method comprising: providing a counter for each dimension of the tensor data stored in the memory, each dimension having a corresponding size [par. 0052]; selecting one of said dimensions for memory access in accordance with an external trigger signal [par. 0043]; triggering one of said counters corresponding to said selected dimension; and generating a memory access address in accordance with the contents of each counter and the size of each dimension [par. 0042].
Claim 2, Sato et al. discloses the method according to claim 1, wherein each counter counts either up or down in accordance with an up/down control signal [incrementing a write pointer, par. 0042].
Claim 3, Sato et al. discloses the method according to claim 1, further comprising: chaining a first counter to a respective neighboring second counter; generating a carry signal upon said first counter reaching a maximum value; and triggering said second counter of a different dimension in response to said trigger signal [par. 0042; write instruction signal].
Claims 5-7, 9-12, 14-17 are rejected using the same rationale as Claims 1-3.
Claim Objections
Claims 2, 6, 10, 15 are objected to because of the following informalities:  the claims appear to have the following extra words “configured a priori”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the tag “addr” is missing from the equation.  Appropriate correction is required.
Allowable Subject Matter
Claims 8, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133